Grant, J.
I concur in the opinion of my Brother Moore. Courts will not aid parties in the distribution of the funds obtained by joint criminal conduct, or by a conspiracy to violate the laws of the country, when the claimant is a party to such conspiracy. If the plaintiff in this ■case was not a party to the agreement made with Mr. McKearnan, and was not an active party to any fraudulent scheme to evade the law and create a monopoly, he is - entitled to recover. If he was he is not. Mere knowledge on plaintiff’s part of the unlawful purpose of the purchasers of the plant would not be sufficient to make him a party to the conspiracy. It often happens that a manufacturer cannot afford to fight a trust or monopoly, and, *416rather than face financial ruin, will sell to such trust or monopoly. The law protects him in so doing, and will not permit the purchaser to set up the illegality of its own acts, intents, and purposes in defense of his contract.
McAlvay, Blair, Ostrander, and Moore, JJ., concurred.